Title: From St. Mary’s Seminary to James Sr. Madison, 23 December 1807
From: St. Mary’s Seminary
To: Madison, James Sr.



December 23, 1807 - June 7, 1808

Dr. the Honble James Madison for Jno. Todd.

College charges specified in the Prospectus1808June 7Washing Two quarters$9.mending Linen Stockings3.Doctor’s Fees & Medicines4.Paper slates, quills & c3.Postage on 1 Letter & Pene post comon on 11th30Six Months board & Tuition en avance115.134.30Classic Books1807December 23Atlas of ancient History1.5024Tookes Pantheon1.5027Ross grammar.75January4Virgilius.37 1/ 29Virgilius Delfini3.50February8Geometrie de Bossuet2.4010.2 1/ 2  carried over$ 144.32 1/ 2amount brought forward$144.32 1/ 2Extra charges optionnal with the ParentsClothing1807December 5 & 12  1 Pair of shoes & 1 Pair of Pumps4.751808January43/4 yellow casimir for an uniform vest2.25trimming & Making2.2513 yard Linen for 4 Shirts8.87 1/ 2Muslin for ruffles & making5.231 Pair of shoes2.25March11 Pair of suspenders50mending clothes & Fournishing1.62 1/ 21 Pair of shoes 13 February2.50April 92 Pair of pumps & 1 of shoes mending Boots    26.11 2 & 9 inst9.50262 1/ 8 yard white Dimity for 3 Waistcoats4.25"  Trimming & making6.75May62 pr of stockings3.23Mending clothes from the 23 of April.43 1/ 22 Pair of shoes & 1 Pair of pumps 30th of April &  14 May7.June15 yard nanking for a pantaloon1.56Trimming & making2.2566 1/ 2 yard florentine for a pantaloon & short coat6.31 1/ 2Trimming & making5.753 Pair of stockings3.751 Pair of suspenders5071 Pr of shoes 1 Pr of Pumps & mended shoes5.62 1/ 286.68 1/2Extra Money advanced1807December26Money advanced to buy a hat4.ditto for himself2.1808January1ditto ditto $2. the 7th 75 c2.75February15ditto ditto $2. the 22d. $13.March17ditto ditto1.April6ditto ditto1.12ditto ditto to buy a hat6.May2ditto ditto2.6ditto ditto to buy a Pair of Boots12.23ditto to buy a hat5.38.75AccomplishmentsMay5   Paid Foster Writing Master 3 Months Lessons as Pr Bill10.75280.51





